DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on *** has been entered.
The remarks and amendments filed on 07/01/2020 are acknowledged. Claims 1-8 11-28 presented, claims 11-27 are withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 07/01/2020 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 5-8, and 28 are rejected under 35 U.S.C. 102(b) as being anticipated by Pearce et al., U.S. Patent Application 2005/0003048.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/13/2012; 02/12/2015; 08/18/2015, 09/27/2016, 05/01/2017, 09/20/2017, 05/01/2018. 10/01/2018, 12/21/2018, 04/15/2019, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues: “While Pearce depicts a multipack configuration 1901 in Figure 9, Pearce fails to disclose, teach, or suggest that individual breath-mints could be arranged in varying orientations so that the overall shape of the stacked mints in the multipack configuration 1901, when viewed from a plane perpendicular from the surface of the mints, no longer has the four-pointed, star-shaped configurations of the individual mints. Thus, claim 1 is patentably distinct over Pearce. Reconsideration and withdrawal of the rejections of claims 1-2, 5-8, and 28 are respectfully requested.”
	 In response to this argument, in paragraph 0269 Pearce states: “The four-pointed star-shaped breath-mint snack shown in FIG. 19 as reference numeral 1901 is in a multi-pack configuration.” The configuration in figure 19 is the stacked orientation of multiple film strips in a multi-pack (a package reading on an enclosing member). Contrary to applicant’s assertion the shape when viewed from above of the entire stack depicted in figure 5 would be a different shape than the individual film strip. 
 
    PNG
    media_image1.png
    435
    747
    media_image1.png
    Greyscale

A depicts the shape of the entire stack when viewed in the multi-pack configuration and B depicts the shape of an individual strip. Thus Pearce still appears to read upon the instant claims. The dependent claims fall with the independent claim and all elements of such claims also appear to be taught by Pearce as previously set forth. Given this, these arguments are not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over; Pearce et al., U.S. Patent Application 2005/0003048 as applied to claims 1-2, 6-8, and 28 and 30.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/13/2012; 02/12/2015; 08/18/2015, 09/27/2016, 05/01/2017, 09/20/2017, 05/01/2018. 10/01/2018, 12/21/2018, 04/15/2019, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicants respectfully submit for, inter alia, the reasons set for above that Pearce fails to teach the present invention of claims 3-5. Reconsideration and withdrawal of the rejections of claims 3-5 are respectfully requested. 
In response to this argument, as discussed above, Pearce still appears to provide for a package where the overall shape defined by the multipack is different from the shape of an individual piece of the package and thus still appears to read on the instant claims. Given this, these arguments are not found persuasive.


Response to Office Action mailed October 1, 2018 	Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pearce et al., U.S. Patent Application 2005/0003048 as applied to claims 1-2,  6-8, and 28 above, and further in view of Fuisz et al. U.S. Patent Application Publication 2007/0281003.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/13/2012; 02/12/2015; 08/18/2015, 09/27/2016, 05/01/2017, 09/20/2017, 05/01/2018. 10/01/2018, 12/21/2018, 04/15/2019, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicants respectfully submit that Fuisz fails to cure the deficiencies of Pearce. Reconsideration and withdrawal of the rejections of claims 4 and 5 are respectfully requested. 
Application No.: 12/686,531 In response to this argument, as discussed above, Pearce still appears to provide for a package where the overall shape defined by the multipack is different from the shape of an individual piece of the package and thus still appears to read on the instant claims. Given this, these arguments are not found persuasive.


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pearce et al., U.S. Patent Application 2005/0003048 as applied to claims 1-2,  6-8, and 28 above, and further in view of Ishida U.S. Patent 6,467,621.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/13/2012; 02/12/2015; 08/18/2015, 09/27/2016, 05/01/2017, 09/20/2017, 05/01/2018. 10/01/2018, 12/21/2018, 04/15/2019, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.

Applicants respectfully submit that Ishida fails to cure the deficiencies of Pearce. 
Reconsideration and withdrawal of the rejection of claim 3 is respectfully requested. 
In response to applicant's argument, as previously argued, the prior art of Pearce teaches packaged stacked film strips that when packaged in the orientations depicted have a different shape than the shape of the film strip alone as claimed. The further art teaches common shapes of oral film strips known and used in the art before the time of the invention and combined as set forth above such as L-shapes. Given this, these arguments are not found persuasive.

Claims 1-2, 6-8, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over [Fagen et al., U.S. Patent 6,726,054; Pearce et al., U.S. Patent Application 2005/0003048; or Lerner U.S. Patent Application Publication 2006/0104910] in view of Lanier 5455/5470 Digital Copier Guide, 2000.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/13/2012; 02/12/2015; 08/18/2015, 09/27/2016, 05/01/2017, 09/20/2017, 05/01/2018. 10/01/2018, 12/21/2018, 04/15/2019, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues: “Fagen fails to disclose, teach or suggest the present invention of claim 1. All of its strips are shaped the same and have no variation upon stacking.”
In response to this argument, Pearce already teaches a configuration of stacked sheets in a multipack that are offset from one another and thus define a new overall shape from a top down perspective. Lerner also clearly indicates that each film is shaped or marked with a shape to make the film strip unique to an adjacent film strip and provides distinct shapes and cut outs as alternative ways to distinguish adjacent film strips and that: “The film strips are aligned and configured such that the shaping on the film strips overlap and form composite shapes.”. (See paragraphs 0031 and 0055.)  The strips have shapes with perimeter edges (A) that when overlaid with adjacent film strips forms a composite shape B that reads on the instant claims, see below. 

    PNG
    media_image2.png
    472
    567
    media_image2.png
    Greyscale

Further strips have a “/” and “\” cut in them to form a composite new shape “X” to help distinguish the shapes apart. The film strips of Fagen also would show a different shape when stacked according to Lanier in order to offset and tell each film strip apart as would Pearce and Lerner.
Applicant argues: “Assuming arguendo that Lanier may be considered analogous art, Lanier merely teaches that a copier can output sheets in different offset arrangements. Lanier, however, fails to disclose, teach or suggest that such offset sheets could arguendo be packaged. Pearce, Lerner, and Fagen, individually or in combination, also fail to disclose, teach, or suggest packaging of offset strips. Thus, Pearce, Lerner, Fagen, and Lanier, individually of in combination, fail to disclose, teach, or suggest the present invention. Reconsideration and withdrawal of the rejection of claims 1-2, 6-8, and 28 are respectfully requested.”
In response to this argument, the strips of Lerner are already taught to have a different shape that is offset from the next in order to define a new combination shape in the packaging and the film strips of Pearce also are already offset and define a new shape from their individual shapes. Lanier teaches that one can offset individual sheets of materials such as rectangeles that define a new shape such that the offset sheets can be individually identified by such shape difference just as already found in the packages of Pearce and Lerner and would also benefit the film strips of Fagen. Given this, these arguments are not found persuasive.

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over [Fagen et al., U.S. Patent 6,726,054; Pearce et al., U.S. Patent Application 2005/0003048; or Lerner U.S. Patent Application Publication 2006/0104910] and Lanier 5455/5470 Digital Copier Guide, 2000 as applied to claims 1-2, 6-8, and 28 above, and further in view of Fuisz et al. U.S. Patent Application Publication 2007/0281003.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/13/2012; 02/12/2015; 08/18/2015, 09/27/2016, 05/01/2017, 09/20/2017, 05/01/2018, 04/15/2019, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicants respectfully submit that Fuisz fails to cure the deficiencies of Fagen, Pearce, Lerner, and Lanier. Application No.: 12/686,531 Reconsideration and withdrawal of the rejections of claims 4 and 5 are respectfully requested. 
Response to Office Action mailed May 1, 2018 	In response to this argument, as discussed above, the art of Fagen, Pearce, Lerner, and Lanier do not appear to have the deficiencies indicated. The further art still appears to be properly relied upon for the rejection of the dependent claims and thus these arguments are not found persuasive.
 Docket No.: 1199-52 RCE II
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over [Fagen et al., U.S. Patent 6,726,054; Pearce et al., U.S. Patent Application 2005/0003048; or Lerner U.S. Patent Application Publication 2006/0104910] and Lanier 5455/5470 Digital Copier Guide, 2000 as applied to claims 1-2, 6-8, and 28 above, and further in view of Ishida U.S. Patent 6,467,621.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/13/2012; 02/12/2015; 08/18/2015, 09/27/2016, 05/01/2017, 09/20/2017, 05/01/2018, 04/15/2019, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicants respectfully submit that Ishida fails to cure the deficiencies of Fagen, Pearce, or Lerner, and Lanier. Reconsideration and withdrawal of the rejection of claim 3 is respectfully requested. 
Response to Office Action mailed May 1, 2018 	In response to this argument, as discussed above, the art of Fagen, Pearce, Lerner, and Lanier do not appear to have the deficiencies indicated. The further art still appears to be properly relied upon for the rejection of the dependent claims and thus these arguments are not found persuasive.

Claims 1-8 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over [Fagen et al., U.S. Patent 6,726,054; Pearce et al., U.S. Patent Application 2005/0003048; or Lerner U.S. Patent Application Publication 2006/0104910] in view of [Fuisz et al. U.S. Patent Application Publication 2007/0281003 or Ishida U.S. Patent 6,467,621] and Lamos, U.S. Patent 4,318,539.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 12/21/2018, 04/15/2019, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues: “Assuming arguendo that Lamos may be considered analogous art, Lamos merely teaches of offsetting of sheets of paper after printing. Lamos, however, fails to disclose, teach or suggest that such offset sheets could arguendo be packaged. Pearce, Lerner, Fagen, Fuisz, and Ishida, individually or in combination, also fail to disclose, teach, or suggest packaging of offset strips. Thus, Pearce, Lerner, Fagen, Fuisz, Ishida and Lamos, individually of in combination, fail to disclose, teach, or suggest the present invention. Reconsideration and withdrawal of the rejection of claims 1-8, and 28 are respectfully requested.”
In response to this argument, the strips of Lerner are already taught to have a different shape that is offset from the next in order to define a new combination shape in the packaging and the film strips of Pearce also are already offset and define a new shape from their individual shapes. Lamos teaches that one can offset individual sheets of materials such as rectangeles that define a new shape such that the offset sheets can be individually identified by such shape difference just as already found in the packages of Pearce and Lerner and would also benefit the film strips of Fagen. It is noted that Pearce, Lerner and Fagen all teach packaging of film strips with the film strips of Pearce and Lerner already being found in offset or rotated positions repsectively. Given this, these arguments are not found persuasive.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618